Citation Nr: 1415298	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a dizziness disorder, claimed as benign positional vertigo, to include as secondary to service-connected degenerative disc disease of the cervical spine, right cervical radiculopathy, chronic pansinusitis, tinnitus, and right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to October 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

In an August 2010 VA Form 9, the Veteran raised a new theory of entitlement for his dizziness disorder - secondary to pansinusitis and tinnitus.  Moreover, the Veteran's private doctor indicated that the dizziness may be Meniere's disease or cervicogenic in nature.  Therefore, another theory of entitlement - secondary to the degenerative disc disease of the cervical spine, right cervical radiculopathy, and right ear hearing loss - has been raised.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the above, the issue is as stated on the title page.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had complaints of dizziness in service, and benign paroxysmal positional vertigo was diagnosed in May 2006.  Although the March 2010 VA examiner indicated that there was insufficient evidence to warrant a diagnosis of benign positional vertigo, the Veteran's treating private doctor indicated that his dizziness may be due to Meniere's disease, migraines, a cervicogenic disorder, or a psychiatric disorder.  Therefore, another VA examination is necessary to determine the nature of the dizziness.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his dizziness and obtain any identified records.  Obtain all records from Dr. J. Gonzalez from November 2009 to the present and any identified additional records from C. Peasley, CNP, from April 2010 to the present.

3.  Therefore, the Veteran must be afforded a VA examination to determine the nature and extent of his dizziness.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of the dizziness 

The examiner opine on whether there is a 50 percent or better probability that the dizziness is due to a diagnosed disorder and if so whether there is a 50 percent or better probability that the diagnosed disorder is related to active service, to include the in-service dizziness.  

The examiner must opine on whether there is a 50 percent or better probability that the dizziness is a symptom of the service-connected degenerative disc disease of the cervical spine or right cervical radiculopathy, and whether there is a 50 percent or better probability that the dizziness was caused or aggravated by the service-connected degenerative disc disease of the cervical spine or right cervical radiculopathy.  

The examiner must opine on whether there is a 50 percent or better probability that the dizziness is a symptom of the service-connected pansinusitis, and whether there is a 50 percent or better probability that that the dizziness was caused or aggravated by the service-connected pansinusitis.

The examiner must opine on whether there is a 50 percent or better probability that the dizziness is a symptom of the service-connected tinnitus, and right ear hearing loss, and whether there is a 50 percent or better probability that that the dizziness was caused or aggravated by the service-connected tinnitus and right ear hearing loss.

A complete rationale for any opinion offered must be provided.

4.  After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought in connection with the claims remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


